Title: From Thomas Jefferson to Robert Patterson, 22 March 1802
From: Jefferson, Thomas
To: Patterson, Robert


            Dear Sir
              Washington Mar. 22. 1802.
            I recieved your favor by mr Engles. the place desired for him is not given by commission from me, but is a mere appointment by letter from the Secretary at war, and consequently rests solely with him, without my interposition. nevertheless I sent him your letter, and afterwards stated to him the weight of your testimony. you have no conception of the number of applicants for this office. the Secretary at war is making out a calendar of them, and consulting the members of Congress & others on their respective qualifications. the chance therefore of any single one is moderate.—I have thoroughly considered your cypher, and find it so much more convenient in practice than my wheel cypher, that I am proposing it to the Secretary of state for use in his office. I vary it in a slight circumstance only. I write the lines in the original draught horizontally & not vertically, placing the letters of the different lines very exactly under each other. I do this for the convenience of the principal whose time is to be economised, tho’ it increases the labor of a copying clerk. the copying clerk transcribes the vertical lines horizontally. the clerk of our correspondent restores them to their horizontal position ready for the reading of his principal.
            There is no such thing as a meridian or any other means of keeping our clocks & watches right at this place. I have had recourse to the rising & setting of the sun, the only way of taking equal altitudes without an instrument: but these are not equal unless the eastern & western horizons are equal which is rarely the case. I have imagined the most convenient instrument I could get would be a good Hadley’s quadrant (as called, tho’ it be a sextant) and to set my clock by equal altitudes of the sun. I would prefer it also because I should be willing to possess this instrument, having at home a fine theodolite & Planetarium by Ramsden. I see in Jones’s catalogue (London) he states the Hadley’s quadrants with nonius & ivory arch from 2. to 3. guineas. one of the best of these I think would suit me. I am not at all used to this instrument, but I think they are sometimes made with a common stand (3. footed folding together as for the Surveyor’s compass) to be used with the stand or without it. this would be preferable. I must ask the favor of you to chuse a good one for me, and direct the person to have it well packed and ready to deliver to such person as mr Barnes shall direct to call & pay for it. I would trouble you to select for me at the same time 2. good Farenheit thermometers. those you chose for me before suited perfectly. I must throw myself on your goodness for an apology for the trouble I give you, and assure you of my friendly esteem & respect.
            Th: Jefferson
          